Citation Nr: 0733245	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1965.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.     

In December July 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Bilateral hearing loss was detected many years after 
service and there is no competent evidence which relates the 
current bilateral hearing loss to disease or injury in 
service.  

2.  Tinnitus was detected many years after service and there 
is no competent evidence which relates the tinnitus to 
disease or injury in service.  
    

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

The veteran asserts that he incurred hearing loss and 
tinnitus due to noise exposure in service.  The veteran 
states that he served as a rifleman in the U.S. Marines for 
four years.  He asserts that during the last two years of 
active duty, he was assigned to an artillery unit and the 
acoustic trauma he sustained during that assignment further 
worsened his ability to hear.  The veteran states that he was 
exposed to 105 howitzers, grenade fire and practice, and 
rifles.  The veteran asserts that it was his duty to supply 
ammo to the 105's and he was not offered ear protection.  See 
the veteran's statements dated in March 2006 and October 2006 
and the veteran's testimony at the hearing before the Board 
in July 2007.   

The competent medical evidence of record establishes that the 
veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation dated in October 2005 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
80
85
LEFT
25
30
35
65
90

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The October 2005 VA examination report 
indicates that the veteran has tinnitus.  An April 2006 
private audiometric report also shows that the veteran has 
hearing loss as defined by 38 C.F.R. § 3.385.   

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to artillery 
or a grenade explosion, and he is competent to report 
symptoms of decreased hearing and ringing in the ear.  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, the Board concludes that there 
is competent evidence that the veteran was exposed to noise 
due to rifle fire, artillery, and grenades in service and he 
is competent to testify to observable symptoms such as 
decreased hearing or a ringing in the ears.  However, as 
discussed in detail below, there is no competent evidence 
which relates the current hearing loss and tinnitus to the 
noise exposure in service.   

There is no competent evidence of treatment or diagnosis of 
hearing loss or tinnitus in service.  The service separation 
examination dated in June 1965 indicates that examination of 
the ears was normal.  The hearing tests score was 15/15 for 
whispered voice and spoken voice test.  

There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385 in service.  There is no 
evidence that the veteran underwent audiometric examination 
in service.  The medical evidence of record does not reflect 
the presence of sensorineural hearing loss within one year 
from service separation in June 1965.  The veteran has not 
identified or submitted any medical evidence showing a 
diagnosis of bilateral sensorineural hearing loss within one 
year from service separation.  Thus, service connection for 
bilateral hearing loss on a presumptive basis is not 
warranted.  The Board notes that service connection for 
tinnitus on a presumptive basis is not available under VA 
regulations.

The veteran reported that he first notice the tinnitus within 
the first couple of years after getting out of the service. 
He reported that he noticed the hearing loss within the first 
ten years after getting out of service.  He stated that 
hearing loss and tinnitus were first diagnosed in 2005.  See 
the veteran's testimony at the hearing before the Board in 
July 2007.  

The veteran was afforded a VA audiometric examination in 
October 2005 in order to obtain a medical opinion as to 
whether the current hearing loss and tinnitus had its onset 
in or is related to service.  The VA examiner, an 
audiologist, reviewed the veteran's medical history and 
claims folder.  The veteran underwent audiometric testing.  
The VA examiner concluded that he could not assess the 
relationship between the veteran's tinnitus and his military 
noise exposure or the tinnitus and the hearing loss without 
resorting to mere speculation.  The examiner noted that the 
veteran reported intermittent tinnitus and the examiner would 
expect noise-induced tinnitus to be constant.  The examiner 
also concluded that he could not assess the relationship 
between the hearing loss and the military noise exposure 
without resorting to mere speculation without more detailed 
audiometric records from the time of service.  The Board 
notes that the VA examiner reviewed the claims folder and the 
veteran's medical history.  The examiner also considered the 
veteran's report of noise exposure in service.   

The Board finds that the VA opinion is highly probative 
because it was based upon audiometric examination of the 
veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

There is no competent evidence of a nexus between the hearing 
loss and tinnitus.  The veteran's own implied assertions that 
the bilateral hearing loss and tinnitus are related to 
acoustic trauma in service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical opinion.  He has not submitted any medical evidence 
to support his contentions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.  The preponderance of the evidence 
of record is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The claim is therefore 
denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, before the initial 
original adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a 
November 2006 letter.  Notwithstanding this belated notice, 
the Board determines that the veteran was not prejudiced by 
any defect in timing.  The Board points out that the veteran 
has not alleged any prejudice, and the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  There is no 
identified relevant evidence that has not been accounted for.  
The veteran was afforded a VA examination in October 2005 to 
determine the nature and etiology of the hearing loss and 
tinnitus.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  The appeal is denied.  

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


